Citation Nr: 1300868	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  08-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable evaluation for genital herpes, prior to September 20, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1981 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim for service connection for genital herpes, and assigned a zero percent (noncompensable) evaluation, effective December 29, 2006.  In a May 2010 rating decision, the RO increased the Veteran's rating for his service-connected genital herpes to 60 percent, effective September 20, 2007.

In February 2011, the Veteran testified before the undersigned at a Board hearing at the RO.  A copy of the transcript is of record.

In April 2011, the Board denied the claim on appeal.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, in relevant part, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The issue of entitlement to an effective date prior to February 4, 2011 for the award of service connection for major depressive disorder associated with genital herpes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Prior to September 20, 2007, the Veteran's service-connected genital herpes required constant or near-constant systemic therapy.


CONCLUSION OF LAW

Prior to September 20, 2007, the criteria for an initial rating of 60 percent for genital herpes were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21 (2012); § 4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 4.3.

In this case, the RO assigned a noncompensable rating for the Veteran's genital herpes for the period prior to September 20, 2007, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7827 (and subsequently, under Diagnostic Code 7899-7806).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates unlisted skin disorders (Diagnostic Code 7899) rated, by analogy, under the criteria for erythma multiforme (Diagnostic Code 7827) and dermatitis and eczema (Diagnostic Code 7806).  See  38 C.F.R. § 4.20.  

Under Diagnostic Code 7827, covering the criteria for rating erythema multiforme, a 10 percent rating is warranted for recurrent episodes occurring during the past 12-month period that respond to treatment with antihistamines or sympathomimetics, or one to three episodes occurring during the past 12-month period requiring intermittent systemic immunosuppressive therapy.  A 30 percent rating is warranted if there are recurrent episodes occurring at least four times during the past 12-month period, and intermittent systemic immunosuppressive therapy is required.  A 60 percent rating is warranted if there are recurrent debilitating episodes occurring at least four times during the past 12-month period despite ongoing immunosuppressive therapy.  In addition, depending upon the predominant disability, the disability may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Code 7801, 7802, 7803, 7804, or 7805).  38 C.F.R. § 4.118, Diagnostic Code 7827 (2008). 

A 60 percent evaluation may be assigned for dermatitis or eczema when there is more than 40 percent of exposed areas affected or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent evaluation may be assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks duration during the past 12-month period, a 10 percent evaluation may be assigned.  A noncompensable rating may be assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas affected and; no more than topical therapy required during the past 12-month period.  Or the disability may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars Diagnostic Code 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008). 

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008."). 

The Veteran argues that a compensable evaluation is warranted for genital herpes prior to September 20, 2007.  The Board acknowledges the August 2007 VA examination showed he had two tiny denuded patches on his penis.  Although the Veteran claimed he had five or six recurrences of herpes a year, he had never sought treatment for the condition.  Similarly, when seen at a VA outpatient treatment clinic on September 13, 2007, the Veteran again reported one or two outbreaks a month.  No lesions were present on examination, and the Veteran had stated he had never been on suppressive therapy.  The Veteran has credibly argued that he has suffered from several outbreaks per year for the entire rating period on appeal.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

A VA outpatient record dated in September 20, 2007 reflects that the Veteran started on suppressive therapy at this time.  As such, the RO granted a 60 percent evaluation from this date.  The Board notes, however, that the Veteran also met the criteria for a 60 percent rating prior to this date.  Although he was not actually on constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs prior to September 20, 2007, his symptoms were just as severe prior to this date.  The reason that the Veteran was not previously on immunosuppressive drugs prior to September 20, 2007 was due to his neglect in pursuing treatment.  Despite the lack of treatment, however, the Veteran's symptoms most likely would have also required the constant or near-constant use of systemic therapy prior to September 20, 2007.  Thus, affording reasonable doubt in favor of the Veteran, the Board finds that prior to September 20, 2007 an initial evaluation of 60 percent is granted for service-connected genital herpes.  A 60-percent rating is the maximum rating that may be afforded under the relevant Diagnostic Codes.  

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

As noted above, the Veteran's symptoms are treated by constant or near-constant systemic therapy.  These symptoms are specifically contemplated by the rating criteria.  Hence, the rating criteria reasonably describe the Veteran's disability.  In short, there is no indication in the record that the average industrial impairment from the Veteran's genital herpes would be in excess of that contemplated by the 60 percent rating; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

In summary, the evidence supports an initial rating of 60 percent for the Veteran's genital herpes, prior to September 20, 2007.  The appeal is granted.


ORDER

An initial rating of 60 percent is assigned for genital herpes, prior to September 20, 2007, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


